Citation Nr: 0803663	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), secondary to service-connected diabetes 
mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
exposure to chemicals.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran requested a hearing before 
the Board in his Substantive Appeal dated July 2004.  
However, the veteran subsequently withdrew this request in a 
written statement dated December 2006.  38 C.F.R. § 20.702(e) 
(2007).

The issues of entitlement to service connection for CAD, 
secondary to service-connected diabetes mellitus, and whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for exposure to 
chemicals are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for tinnitus in August 1998.  The veteran was notified of 
this decision that same month, but did not file an appeal.

2.  The evidence received subsequent to the August 1998 RO 
rating decision includes a VA Compensation and Pension 
audiological examination dated November 2003; the examination 
report relates to an unestablished fact necessary to 
substantiate the claim for service connection.  

3.  The evidence demonstrates that the veteran's tinnitus was 
not present in service and is not related to noise exposure 
during active service.


CONCLUSIONS OF LAW

1.  The August 1998 decision of the RO denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1997).

2.  The evidence received since the August 1998 RO rating 
decision regarding the claim of entitlement to service 
connection for tinnitus is new and material, and the claim of 
entitlement to service connection for tinnitus is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002);  
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen the Claim of Service Connection for 
Tinnitus

In an August 1998 rating decision, the RO denied service 
connection for tinnitus on the basis that there was no 
evidence that the veteran had tinnitus.  The veteran was 
notified of the decision and of his appellate rights in the 
same month.  There was no evidence of record at the time of 
the August 1998 rating decision.

The veteran did not file an appeal of the August 1998 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has rephrased the issues on appeal.  The veteran's 
prior claim for tinnitus was previously denied and he did not 
appeal.  The fact that the RO may have determined that new 
and material evidence was presented, and reopened the claim 
on that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board must address the issue initially 
itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In addition, if VA receives relevant official service 
department records that existed but were not associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim notwithstanding the provisions of 
38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c).  

Subsequent to the August 1998 rating decision, the veteran's 
service medical records were forwarded to VA and the veteran 
was afforded a VA C & P audiological examination in November 
2003.  The VA C & P audiological examination is new as it did 
not exist at the time of the prior determination and material 
in that it substantiates that the veteran has tinnitus, which 
was an unestablished fact at the time of the prior denial.  
Thus, the evidence is "new and material" under the 
provisions of 38 C.F.R. § 3.156, and the claim is reopened.

II. Entitlement to Service Connection for Tinnitus

The veteran seeks service connection for tinnitus due to in-
service noise exposure.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not reveal any 
complaint, treatment, or diagnosis of tinnitus.  Both the 
veteran's induction and separation examinations indicate that 
the veteran had normal hearing and neither report that the 
veteran had tinnitus.

There is no complaint of tinnitus in the record prior to the 
veteran's first claim for service connection dated March 
1998, more than 25 years after separation from service.

The veteran was afforded a VA C & P audiological examination 
in November 2003 in conjunction with his claim for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran, at that time, reported that his 
tinnitus originated when he was struck in the head by a piece 
of scrap iron while working as a civilian in 1985 for a 
railroad.  The examiner diagnosed the veteran with bilateral 
hearing loss and opined that the veteran's military noise 
exposure more likely than not contributed to the veteran's 
bilateral hearing loss.  Subsequently, in December 2003, the 
RO granted service connection for bilateral hearing loss due 
to in-service noise exposure.

Therefore, the Board finds that although the veteran was 
exposed to military noise which was found to have contributed 
to his bilateral hearing loss, the preponderance of the 
evidence is against service connection for tinnitus as 
tinnitus was not present until many years after service, and 
is not related by competent medical evidence to his period of 
service or to a service-connected disability.  The only 
evidence of record associated the veteran's tinnitus with his 
being struck in the head with a piece of scrap iron in 1985, 
more than 15 years after separation from service.  The Board 
notes that the veteran asserts that he told the examiner he 
was exposed to acoustic trauma in service.  The veteran's 
assertion was noted in the examination report, however, the 
veteran also specifically reported that he has had tinnitus 
since 1985 and that he related it to head trauma that 
occurred during his civilian occupation.  Accordingly, the 
Board concludes that tinnitus was not incurred in or 
aggravated by service and service connection is not 
warranted.  



III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on December 2003 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a SOC issued on June 2004 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's service medical records 
and all identified post-service treatment records have been 
obtained.  The appellant was afforded a VA medical 
examination on November 2003 in connection with the current 
claim.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence to reopen a claim of service 
connection for tinnitus has been received; to this extent, 
the appeal is granted.

Service connection for tinnitus is denied.


REMAND

The veteran asserts that service connection is warranted for 
CAD, secondary to service-connected diabetes mellitus, and 
that service connection is warranted for exposure to 
chemicals in service.

As stated above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
provides that service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The law also provides that service connection may be granted 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Also, when aggravation of a non-service-connected condition 
is proximately due to or the result of a service- connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

In this case, the veteran's service medical records do not 
reveal any complaint, treatment, or diagnosis of CAD and the 
veteran's induction and separation examinations do not 
contain any note of cardiac or vascular disorders.  The 
veteran suffered a myocardial infarction in December 2000 and 
was subsequently diagnosed with CAD.  The veteran filed his 
claim for entitlement to service connection for CAD, 
secondary to service-connected diabetes mellitus in February 
2002.

In February 2003 the veteran was afforded a VA Compensation 
and Pension (C & P) diabetes mellitus and heart examination.  
The veteran reported that his diabetes was diagnosed shortly 
after his December 2000 myocardial infarction.  Upon review 
of the records, the examiner stated that the myocardial 
infarction predated the veteran's diabetes mellitus.  The 
examiner did not render an opinion on whether the veteran's 
service-connected diabetes aggravated the veteran's CAD.

In May 2006, the veteran was afforded another VA C & P 
diabetes mellitus examination.  The examiner stated that he 
did not have the veteran's records when he performed the 
examination.  After examination, the examiner reported that 
the veteran's CAD, with previous myocardial infarction, was 
"not due to his diabetes as it was diagnosed prior to [the] 
onset of his diabetes."  The examiner did not render an 
opinion on whether the veteran's service-connected diabetes 
aggravated the veteran's CAD.

In light of the VA examiners failure to review the medical 
records in conjunction with the examinations and failure to 
render an opinion as to whether the veteran's CAD was 
aggravated by the veteran's service-connected diabetes 
mellitus, the examinations were inadequate and the claim must 
be remanded for another VA examination.

The record shows that the RO, in an unappealed August 1998 
rating decision, denied service connection for exposure to 
chemicals.  During the course of this appeal, the veteran was 
not provided a notice letter informing him of the bases for 
the prior denial and the evidence needed to reopen this 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that regard, it is also noted that the RO did not provide 
notice to the veteran that informs how he can substantiate a 
claim for secondary service connection for CAD.  On remand, 
the veteran should be provided notice that is compliant with 
the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran must 
be provided notice, in compliance with 
the VCAA concerning the substantiation of 
claims for secondary service connection.  
The letter should also explain, what, if 
any, information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim of entitlement to service 
connection for exposure to chemicals.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  The letter must also state 
the basis of the prior denial of the 
claim of service connection for exposure 
to chemicals (August 1998) and indicate 
what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient.  The Board 
notes that the veteran's claim of 
entitlement to service connection for 
exposure to chemicals was previously 
denied for failure to state a disability 
for which benefits could be granted.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's CAD.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All indicated 
tests should be accomplished.  Based on a 
review of the claims file and any 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that CAD is 
proximately due to, or the result of, the 
veteran's service-connected diabetes 
mellitus.  The examiner should also opine 
as to the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that CAD is 
permanently aggravated by the veteran's 
service-connected diabetes mellitus.  The 
examiner should note that aggravation is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that CAD is related to 
service, to include but not limited to 
exposure to Agent Orange.  The examiner 
should provide complete rationale for all 
opinions expressed and conclusions 
reached.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence. If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


